■Opinion by
Judge Lindsay:
The circuit judge decided that the note sued on bore interest from the 31st day of January, 1868. The obligor must have meant something by agreeing to pay it on that day. It is true that it is afterwards recited that the note for the land is made. The only effect that can be given to the stipulation that he would pay on the day named is that interest should begin to run from that date, although the right to coerce payment should not accrue until the deed should be made.
Cleary & West> for appellant.

Trimble, for appellee.

The court below construed appellant’s own undertaking most favorably to him, hence he ought not to complain. He did not obj ect to the suits having been prematurely instituted, but answered the amended petition.
Judgment affirmed.